REVOLVING LINE OF CREDIT NOTE
 
$500,000
April ___, 2011



FOR VALUE RECEIVED, the undersigned, MGT Capital Investments, Inc., a Delaware
corporation (the “Maker”), hereby promises to pay to the order Laddcap Value
Partners, LP,  a Delaware limited partnership (“Laddcap” or the “Payee”), on
July   , 2012 (or sooner by reason of an Event of Default or required prepayment
in accordance with the Revolving Line of Credit and Security Agreement dated
April   , 2011 between Laddcap and Maker (as same may be amended, modified,
supplemented and/or restated from time to time, the “Loan Agreement”) the
principal sum of Five Hundred Thousand ($500,000) Dollars or, if less, the
aggregate unpaid principal amount of all Advances made by the Payee to the Maker
pursuant to the Loan Agreement, together with interest on any and all principal
amounts outstanding hereunder from time to time from the date hereof until
payment in full hereof, at a rate per annum equal to eight percent (8%);
provided, however, that during the continuance of any Event of Default under the
Loan Agreement, the interest rate otherwise applicable hereunder shall be
increased by two hundred (200) basis points.  All interest shall be computed on
the daily unpaid principal balance hereof based on a three hundred sixty (360)
day year, and shall be payable monthly in arrears on the first day of each
calendar month commencing May 1, 2011, and upon maturity or acceleration hereof.
 
The Maker shall have the right, at any time and from time to time, to prepay all
or any portion of the principal balance of this Note upon written notice to the
Payee, stating the amount of the prepayment.  In addition, the Maker shall be
required to make principal payments hereunder, without requirement of notice or
demand, as and to the extent provided in the Loan Agreement.
 
Unless the Maker shall be otherwise notified in writing by Laddcap, all
principal and interest hereunder are payable in lawful money of the United
States of America at the office of Laddcap set forth in the Loan Agreement in
immediately available funds.
 
This Note is issued and secured pursuant to the terms of the Loan
Agreement  This Note is entitled to all of the benefits of the Loan Agreement,
including provisions governing the payment and the acceleration of maturity
hereof, which agreements and instruments are hereby incorporated by reference
herein and made a part hereof.  The occurrence and continuance of an Event of
Default thereunder shall constitute a default under this Note and shall entitle
the Payee to accelerate the entire indebtedness hereunder and take such other
action as may be provided for in the Loan Agreement and/or any and all other
instruments evidencing and/or securing the indebtedness under this Note, or as
may be provided under the law.
 
In the event that any holder of this Note shall, during the continuance of any
Event of Default, exercise or endeavor to exercise any of its remedies hereunder
or under the Loan Agreement, the Maker shall pay all reasonable costs and
expenses incurred in connection therewith, including, without limitation,
reasonable attorneys’ fees, all of which costs and expenses shall be obligations
under and part of this Note; and the holder hereof may take judgment for all
such amounts in addition to all other sums due hereunder.
 
 
E-74

--------------------------------------------------------------------------------

 
 
No consent or waiver by the holder hereof with respect to any action or failure
to act which, without such consent or waiver, would constitute a breach of any
provision of this Note shall be valid and binding unless in writing and signed
by the Maker and by the holder hereof.
 
All agreements between the Maker and the Payee are hereby expressly limited to
provide that in no contingency or event whatsoever, whether by reason of
acceleration of maturity of the indebtedness evidenced hereby or otherwise,
shall the amount paid or agreed to be paid to the Payee for the use, forbearance
or detention of the indebtedness evidenced hereby exceed the maximum amount
which the Payee is permitted to receive under applicable law.  If, from any
circumstances whatsoever, fulfillment of any provision hereof or the Loan
Agreement, at the time performance of such provision shall be due, shall involve
transcending the limit of validity prescribed by law, then, ipso facto, the
obligation to be fulfilled shall automatically be reduced to the limit of such
validity, and if from any circumstance the Payee shall ever receive as interest
an amount which would exceed the highest lawful rate, such amount which would be
excessive interest shall be applied to the reduction of the principal balance of
any of the Maker’s Liabilities (as such term is defined in the Loan Agreement)
to the Payee, and not to the payment of interest hereunder.  To the extent
permitted by applicable law, all sums paid or agreed to be paid for the use,
forbearance or detention of the indebtedness evidenced by this Note shall be
amortized, prorated, allocated and spread throughout the full term of such
indebtedness until payment in full, to the end that the rate or amount of
interest on account of such indebtedness does not exceed any applicable usury
ceiling.  As used herein, the term “applicable law” shall mean the law in effect
as of the date hereof, provided, however, that in the event there is a change in
the law which results in a higher permissible rate of interest, then this Note
shall be governed by such new law as of its effective date.  This provision
shall control every other provision of all agreements between the Maker and the
Payee.
 
This Note shall be governed by and construed in accordance with the laws of the
State of New York, except to the extent that such laws are superseded by Federal
enactments.


IN WITNESS WHEREOF, the Maker has caused this Note to be executed by its duly
authorized officer as of the date first set forth above.
 

 
MGT Capital Investments, Inc.
       
By:
   
Name:
 
Title:

 
 
E-75

--------------------------------------------------------------------------------

 
 